Citation Nr: 0011432	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  91-48 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda (PCT) as secondary to exposure to herbicide agents 
(Agent Orange).  

2.  Entitlement to service connection for peripheral 
neuropathy as secondary to exposure to herbicide agents 
(Agent Orange).  


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had active service from June 1968 to March 1970, 
including a period of service in the Republic of Vietnam.

These matters arise before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Montgomery, Alabama.  

The veteran's original adjudication claims folder cannot be 
located.  The current claims folder is re-built.


FINDINGS OF FACT

1.  There is no competent medical evidence of record that 
clinically confirms the current presence of porphyria cutanea 
tarda (PCT).  

2.  There is no competent medical evidence of record which 
relates the peripheral neuropathy to the veteran's period of 
service, to include exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of a well-grounded 
claim for service connection for porphyria cutanea tarda 
(PCT) as secondary to exposure to herbicide agents (Agent 
Orange).  38 U.S.C.A. § 5017(a) (West 1991).

2.  The veteran has not presented evidence of a well-grounded 
claim for service connection for peripheral neuropathy as 
secondary to exposure to herbicide agents (Agent Orange).  38 
U.S.C.A. § 5017(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  

Moreover, a veteran who served in Vietnam during the period 
January 9, 1962 through May 7, 1975 is presumed to have been 
exposed to certain herbicides.  38 U.S.C.A. § 1116 (West 
1991); 38 C.F.R. § 3.307(a)(6) (1999).  A veteran's exposure 
to Agent Orange will be presumed if the veteran suffers from 
one of the presumptive diseases listed under 38 C.F.R. § 
3.309(e) (1999).  The presumptive diseases include porphyria 
cutanea tarda (PCT) and acute and subacute peripheral 
neuropathy.  38 C.F.R. § 3.309(e) (1999).  Note 2 of 38 
C.F.R. § 3.309(e) further defines acute and subacute 
peripheral neuropathy as meaning transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  

PCT and acute and subacute peripheral neuropathy are required 
to become manifest to a compensable degree within one year 
from the last exposure.  38 C.F.R. § 3.307(6)(ii) (1999).

The threshold question which must be answered by the Board is 
whether the veteran has submitted a well-grounded claim as 
required by 38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990). 

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed.Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The nexus requirement may also be satisfied by a 
presumption that certain diseases manifested themselves 
within certain prescribed periods are related to service.  
Caluza, supra, at 506.  

Porphyria Cutanea Tarda (PCT)

In this case, the veteran asserts that he suffers from PCT 
as, in essence, a direct result of exposure to Agent Orange 
in service.  In his substantive appeal he asserts PCT 
symptoms started in 1971 when be began to suffer from 
numerous yeast infections, nervous disorders, depression, and 
digestive system pain.  He added that he particularly 
suffered from 1971 to 1976.  

The available service medical records do not show that the 
veteran either complained of or was treated for PCT during 
his period of service.  

The veteran was seen at a VA outpatient clinic in February 
1979.  At that time he gave a history of Agent Orange 
exposure.  He appeared anxious.  He underwent an Agent Orange 
examination in April 1979.  At that time he stated that he 
was exposed to defoliated areas in May 1969 while in the 
field.  He complained of fatigue for one year.  An 
examination of the skin showed slight acne on shoulders and 
chest.  The diagnosis indicated that the veteran was non-
acute at the time of the examination.

A private medical treatment record, dated in November 1988, 
shows 
that the veteran was treated for complaints involving lack of 
energy.  The veteran had informed the physician that this 
condition had been present since 1975 and that he had 
attributed it to exposure to Agent Orange in Vietnam.  
Symptoms were noted as:  no energy, depression, agitation, 
loss of concentration, forgetfulness, insomnia, recurrent 
acne, numbness and tingling of extremities, joint pains and 
leg cramps and aches, watery and itching of the eyes, and 
upper and lower gastrointestinal disturbances.  The physician 
provided a diagnosis of Candida.  Subsequently he received 
intermittent treatment at private facilities for various 
disorders through 1998, including gastrointestinal problems.  
These reports contain no diagnosis of PCT.

A VA examination was conducted in August 1997.  During an 
examination of the skin the veteran gave a history of a skin 
rash which started shortly after his release from active 
duty.  He reported a recurrent skin rash.  The examiner 
indicated that the veteran had elevated liver function tests.  
The examination showed hyperpigmented acneform scarring 
particularly over the anterior chest, neck, and posterior 
thorax.  This was attributed to a candidal rash in the past 
that had resolved.  The diagnoses included recurrent 
acneiform rash history of abnormal liver function tests. 

A VA examination conducted in December 1998 was confined to 
the right ankle and the nervous system. The veteran's claims 
folder was reviewed by a VA physician in November 1999.  
Following this evidentiary review, the examiner indicated 
that the veteran did not have PCT.  

To summarize, the veteran's statements describing symptoms of 
a disease are considered competent evidence.  However, 
diagnosis and an analysis of the etiology regarding such 
symptoms require competent medical evidence and cannot be 
evidenced by the veteran's lay testimony.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).

In this regard, the available service medical records show no 
finding diagnostic of PCT.  Additionally, in November 1999 a 
VA examiner stated that the veteran did not have PCT.  
Without any competent medical evidence showing the veteran 
currently has PCT, the claim is not well grounded and must be 
denied.  See Caluza, supra.  

The Board is aware of no circumstances in this matter that 
would put the VA on notice that any additional relevant 
evidence may exist which could be obtained that, if true, 
would well-ground the veteran's claim of entitlement to 
service connection for PCT.  Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1996).

Peripheral Neuropathy

The veteran asserts that he suffers from peripheral 
neuropathy as a direct result of exposure to Agent Orange in 
service.  As indicated as part of his VA Form 9, dated in 
July 1997, the veteran argues that diagnosed ulceration of 
the esophagus, as well as documented complaints of numbness 
and tingling of the extremities, leg cramps, and 
gastrointestinal disturbances, go to demonstrate that he 
currently suffers from peripheral neuropathy.

The available service medical records show no evidence of 
peripheral neuropathy. A private medical treatment record, 
dated in November 1988, shows 
that the veteran was treated for complaints involving lack of 
energy.  The veteran had informed the physician that this 
condition had been present since 1975 and that he had 
attributed it to exposure to Agent Orange in Vietnam.  
Symptoms were noted as:  no energy, depression, agitation, 
loss of concentration, forgetfulness, insomnia, recurrent 
acne, numbness and tingling of extremities, joint pains and 
leg cramps and aches, watery and itching of the eyes, and 
upper and lower gastrointestinal disturbances.  The physician 
provided a diagnosis of Candida.

A private operative report shows that the veteran underwent 
an endoscopy in October 1989.  The diagnoses included 
impacted foreign body in the esophagus, ulcerative 
esophagitis with stricture, and hiatal hernia.  A May 1993 
private medical record shows that gastroesophageal reflux 
disease, hiatal hernia, and mild distal esophagitis were 
diagnosed.  Subsequently he received intermittent treatment 
at private facilities for various disorders through 1998, 
including for gastrointestinal problems.  In July 1997, the 
veteran submitted medical literature concerning peripheral 
neuropathy.

A VA neurological examination was conducted in August 1997.  
At that time the veteran complained of numbness in his feet 
and hands since the 1970.  The numbness has gradually 
worsened over time.  Paresthesias of unknown etiology was 
diagnosed.  As to etiology, the examiner indicated that it 
was unclear.  Nerve conduction studies were recommended.  
Nerve conduction studies were conducted at a VA outpatient 
clinic in September 1997.  The test findings were interpreted 
as showing diffuse sensory motor polyneuropathy.

A VA examination was conducted in December 1998.  The veteran 
complained of numbness and tingling which had been presented 
in his arms and legs beginning in 1974.  He added that these 
symptoms had progressively worsened, making it so he was no 
longer able to work.  The diagnosis was sensory motor 
peripheral polyneuropathy.  The examiner opined that 
laboratory studies accomplished in order to determine the 
etiology of the neuropathy were all normal or negative.  It 
was added that the possibility of neuropathy being related to 
Agent Orange exposure did exist.  However, the examiner 
further mentioned that there was no diagnostic test which 
would definitely answer the question as to etiology.

As noted above, a VA physician most recently reviewed the 
veteran's claims folder, including private medical records, 
in November 1999.  Following this evidentiary review, the 
examiner indicated that while the veteran did have sensory 
peripheral polyneuropathy, it could not be determined whether 
or not the condition was related to exposure to herbicide.  

To summarize, the veteran's statements describing symptoms of 
a disease are considered competent evidence.  However, 
diagnosis and an analysis of the etiology regarding such 
symptoms requires competent medical evidence and cannot be 
evidenced by the veteran's lay testimony.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).

In this regard, the available service medical records show no 
evidence of peripheral neuropathy.  The first clinical 
evidence of peripheral neuropathy was in 1988 many years 
after service.  Accordingly, 38 C.F.R. § 3.309(e) (1999) is 
not applicable.  38 C.F.R. § 3.307.  

The VA examinations have confirmed the presence of peripheral 
neuropathy.  However, VA examiners in August 1997, December 
1998, and November 1999 were unable to establish a nexus 
between the peripheral neuropathy.  Although in December 1998 
the examiner indicted that there was the possibility of 
neuropathy being related to Agent Orange exposure did exist.  
However, this is speculative, and is insufficient to 
establish such a relationship.

Without any competent medical evidence that relates the 
currently diagnoses peripheral neuropathy to his active duty, 
to include the inservice exposure to Agent Orange, the claim 
is not well grounded and must be denied.  Caluza, supra. 

The Board is aware of no circumstances in this matter that 
would put the VA on notice that any additional relevant 
evidence may exist which could be obtained that, if true, 
would well-ground the veteran's claim of entitlement to 
service connection for peripheral neuropathy.  See Robinette, 
supra.

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
appellant's claim is well grounded, it must consider whether 
an appellant has been given adequate notice to respond and, 
if not, whether an appellant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
veteran's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.


ORDER

Service connection for porphyria cutanea tarda (PCT) and 
peripheral neuropathy) as secondary to exposure to herbicide 
agents (Agent Orange) is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

